DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Huang, Reg. No. 39,229 on 05/05/2022.
The application has been amended as follows:
In Claims:
Claims 1-5 remain same as presented.

6. (Currently Amended) The method according to claim 5, wherein reconstructing the failed stripe to the second set of storage devices comprises:
	selecting, in the second set of storage devices, a plurality of storage devices of the device type according to a width of the failed stripe;
	reconstructing the failed stripe to a plurality of idle extents respectively located in the plurality of selected storage devices; and
	updating address mapping of the first set of storage devices based on addresses of the plurality of idle extents.

Claims 7-15 remains same as presented.

16. (Currently Amended) The device according to claim 15, wherein reconstructing the failed stripe to the second set of storage devices comprises:
	selecting, in the second set of storage devices, a plurality of storage devices of the device type according to a width of the failed stripe;
	reconstructing the failed stripe to a plurality of idle extents respectively located in the plurality of selected storage devices; and
	updating address mapping of the first set of storage devices based on addresses of the plurality of idle extents.

Claims 17-20 remain same as presented.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “reconstructing the failed stripe to a second set of storage devices in the storage system based on a determination that the idle space is insufficient to reconstruct the failed stripe, the second set of storage devices being storage devices in a second redundant array of independent disks;”.
	Claims 11 and 20 are a device claim and a program product claim corresponding to the method claim 1 respectively, and are allowable for the same reasons.
	Claims 2-10, 12-19 depend either directly or indirectly on claim 1 or 11 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,332,479 A1 discloses a storage system capable of recovering data in a failed storage device and writing the recovered data to a selected storage device.
PG Pub. 2019/0,310,916 A1 discloses a storage system teaches rebuilding data on the failed disk with an insufficient amount of available free space on the healthy disks by widening and/or increasing the width of a data stripe to create and/or free-up space for rebuilding the data in the failed disk.
US Pat. 8,601,311 B2 teaches verifying a capacity of an over-provisioning area for rebuilding one or more data stripes.
PG Pub. 2003/0,237,019 A1 teaches RAID data reconstruction and migration using a spare disk with an adequate available space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 5, 2022